IN THE SUPREME COURT OF THE STATE OF NEVADA


                JOHN STEVEN OLAUSEN,                                   No. 69576
                                  Appellant,
                              vs.
                THE STATE OF NEVADA,
                                  Respondent.
                JOHN STEVEN OLAUSEN,                                   No. 69652
                                  Appellant,
                              vs.
                THE STATE OF NEVADA,
                                  Respondent.
                JOHN STEVEN OLAUSEN,                                ,Alo. 69653
                                  Appellant,
                              vs.
                THE STATE OF NEVADA,                                          FILED
                                  Respondent                                   APR 0 1 2016

                                      ORDER DISMISSING APPEALS

                            These are pro se appeals from district court orders denying a
                motion for appointment of counsel, directing entry of judgment of
                conviction as to Counts II and III, denying a motion to reconsider and to
                amend order, granting State's motion to correct clerical error, denying a
                cross-motion to correct clerical error, and the judgment of conviction as to
                counts II and III entered May 27, 2015, nunc pro tunc to December 14,
                1979. Second Judicial District Court, Washoe County; Connie J.
                Steinheimer, Judge.
                            Our review of these appeals reveals jurisdictional defects.
                Specifically, the orders denying a motion to appoint counsel, directing
                entry of judgment of conviction, denying a motion to reconsider and amend
                order, and granting motion to correct clerical error and denying cross-
                motion to correct clerical error are not substantively appealable. Castillo
SUPREME COURT
      OF
   NEVADA


  1947A    ce
                    v. State, 106 Nev. 349, 352, 792 P.2d 1133, 1135 (1990) (right to appeal is
                    statutory; where no statute or court rule provides for an appeal, no right to
                   appeal exists); Phelps v. State, 111 Nev. 1021, 1022, 900 P.2d 344, 345
                    (1995) (no statute or court rule provides for an appeal from an order
                   denying a motion for reconsideration). To the extent that appellant
                   appeals from the judgment of conviction entered on May 27, 2015, the
                   notice of appeal is untimely filed.' An order entered nunc pro tunc has
                   retroactive effect to the date specified, which is December 14, 1979, in this
                   case. An untimely notice of appeal fails to vest jurisdiction in this court.
                   Lozada v. State, 110 Nev. 349, 352, 871 P.2d 944 (1994). Accordingly, we
                   lack jurisdiction to consider these appeals, and we
                                ORDER these appeals DISMISSED 2


                                                                          J.
                                             Douglas




                         'Appellant has already appealed from the validity of his guilty plea
                   in Wilson v. State, 99 Nev. 362, 664 P.2d 328 (1983), and the guilt-phase of
                   the proceedings was final with the conclusion of his direct appeal
                   proceedings and the expiration of the period to seek a petition for
                   certiorari to the Supreme Court Entry of a new judgment of conviction is
                   not intended to serve as a basis for a second direct appeal, which is not
                   permitted, or to restart the clock to file a post-conviction petition for a writ
                   of habeas corpus in view of the fact that appellant has already litigated or
                   had an opportunity to litigate the guilt phase of his conviction over the
                   decades since his conviction was final.

                         In light of this order, the pro se motions to consolidate appeals filed
                         2

                   in Docket Nos. 69652 and 69653 are denied as moot.

SUPREME COURT
        OF
     NEVADA


10) 1947!    Leo
                                                          2
                    cc:   Hon. Connie J. Steinheimer, District Judge
                          John Steven Olausen
                          Attorney General/Carson City
                          Washoe County District Attorney
                          Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA


in) 1947A    Ae-.                                      3